247 F.2d 83
Andreas BOULAMANDIS, Appellant,v.Herbert BROWNELL, Jr., Attorney General of the United States, Appellee.
No. 13771.
United States Court of Appeals District of Columbia Circuit.
Argued May 21, 1957.
Decided June 13, 1957.

Mr. Joseph J. Lyman for appellant.
Mr. Forbes W. Blair, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Lewis Carroll, Asst. U. S. Atty., and Joseph M. F. Ryan, Jr., Asst. U. S. Atty., at the time brief was filed, were on the brief for appellee.
Before PRETTYMAN, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant concedes that he is deportable but argues that the Board of Immigration Appeals (and later the District Court) erroneously held him not eligible for suspension of deportation under § 19 (c) (2) (b) of the Immigration Act of 1917, as amended July 1, 1948.1 To qualify under that statute appellant must have been "residing in the United States" on its effective date which was July 1, 1948. But appellant had left the country on January 18, 1947, in the exercise of a privilege of voluntary departure after an earlier order of deportation. An alien thus situated is not a resident of the United States. See Kristensen v. McGrath, 1949, 86 U.S.App.D.C. 48, 53-54, 179 F.2d 796, 801-802, affirmed, 1950, 340 U.S. 162, 71 S. Ct. 224, 95 L. Ed. 173. The judgment of the District Court is accordingly


2
Affirmed.



Notes:


1
 62 Stat. 1206, 8 U.S.C. § 155(c) (Supp. V, 1946) [Now Immigration and Nationality Act 1952, 8 U.S.C.A. §§ 1254(a) (1, 2), 1351]